

115 HR 6867 IH: To improve the leasing projects of the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6867IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Mr. Kilmer (for himself, Ms. Kuster of New Hampshire, and Mr. Coffman) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo improve the leasing projects of the Department of Veterans Affairs, and for other purposes.
	
		1.Handbook to improve leasing projects
 (a)UpdateNot later than 180 days after the date of the enactment of this Act, and not less than once every five-year period thereafter, the Secretary of Veterans Affairs shall update the handbook of the Department of Veterans Affairs titled Planning and Activating Community Based Outpatient Clinics, or a successor handbook, to reflect current policies, best practices, and clarify the roles and responsibilities of the personnel of the Department involved in the leasing projects of the Department.
 (b)CBOCThe Secretary shall ensure that the handbook specified in subsection (a) defines community based outpatient clinic in the same manner as such term is defined in the Veterans Health Administration Site Tracking database (commonly known as VAST) as of the date of the enactment of this Act.
 (c)Use of handbook standards for oversightThe Secretary shall ensure that the Veterans Health Administration incorporates the best practices contained in the handbook specified in subsection (a) in conducting oversight of the medical centers of the Department of Veterans Affairs and the Veterans Integrated Service Network.
 2.Provision of training regarding handbook to improve leasing projectsNot later than 180 days after the date of the enactment of this Act, the Secretary shall provide guidance and training to employees of the Veterans Health Administration for the use of the handbook specified in section 1(a). The Secretary shall update such guidance and training together with each update of such handbook.
		